Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, 11, 13, 14, 16-18 and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al. (2017/0267585).
	Kumar et al. discloses polyurethane foam composites for use as building materials, having densities as claimed, that, in addition to the isocyanate and polyol component(s), are prepared using fly ash particles in amounts as claimed, catalyst, surfactants, and water and/or other blowing agents as claimed and combined at an Index value of at least 104 (see abstract, paras [0002]-[0008], [0012], [0045]-[0053], [0063]-[0070],[0080] and [0090], Tables and Examples).  Though not specifically identified by Kumar et al., owing to the closeness of the material make-ups of the products described by Kumar et al., it is held that the ranges of compressive strength, thermal conductivity, glass transition temperature or melting point, thermal degradation temperature, moisture permeance, and closed cell content values are inherently met by the products disclosed by Kumar et al.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (2017/0267585) as applied to claims 1-8, 10, 11, 13, 14, 16-18 and 30 above.
	Kumar et al. differs from applicants’ claim 12 in that flexural strength values as claimed are not specifically required.  However, Kumar et al. does disclose that coarse filler and fiber can impact the flexural and other strength effects of products formed (para [0059] & [0075]). Accordingly, it would have been obvious for one having ordinary skill in the art to have employed the coarse fillers and fibers or excluded them altogether as appropriate in from the preparations of Kumar et al. for the purpose of achieving products of any desired flexural strength in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results. 


Claim 9, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (2017/0267585) as applied to claims 1-8, 10, 11, 13, 14, 16-18 and 30 above, and further in view of Costa et al.(2012/0172476).
	Kumar et al. differs from applicants’ claims in that hexafluorobutene blowing agent is not specifically required.  However, Kumar et al. does disclose foaming and/or blowing agents to be potential additional components of their invention (para [0063]), and Costa et al. discloses 
Kumar et al. differs from applicants’ claims in that the flame retardants as claimed are not specifically required.  However, Kumar et al. does disclose flame retardants may be used as potential additional components of their invention (paras [0063] & [0068]), and Costa et al. discloses tris(chloropropyl) phosphate (TCPP) to be a known flame retardant in the urethane arts for purposes of imparting its known flame retardant effects (paras [0021]). Accordingly, it would have been obvious for one having ordinary skill in the art to have employed the TCPP fire retardant of Costa et al. as a fire retardant in producing the foams of Kumar et al. for the purpose of providing its recognized fire retardancy effects in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14, 16-18 and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,198,753. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed towards polyurethane compositions, which may be foamed and may particularly include fly ash particles  that differ in make-up and composition in a manner which would have been obvious to one having .   

Claims 1-14, 16-18 and 30-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 17-21 of copending Application No. 16/285,355 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards polyurethane compositions, which may be foamed and may particularly include fly ash particles, that differ in make-up and composition in a manner which would have been obvious to one having ordinary skill in the art.  Further, owing to the closeness of the material make-ups of the products involved, it is held that the additional physical properties not specifically recited by the claims would have necessarily followed from the products provided for through the teachings of the copending claims.   
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
Claims 1-14, 16-18 and 30-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/560,119 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards polyurethane compositions, which may be foamed and may particularly include fly ash particles, that differ in make-up and composition in a manner which would have been obvious to one having ordinary skill in the art.  Further, owing to the closeness of the material make-ups of the products involved, it is held that the additional physical properties not specifically .   
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bicerno, Kokel et al., Simmons et al., Herrington et al. and Brown are all cited for their disclosures of relevant preparations and/or additive materials of the instant concern in the related arts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/JOHN M COONEY/                Primary Examiner, Art Unit 1765